                    Case 18-19441-EPK            Doc 1240        Filed 09/10/19        Page 1 of 21



                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION



    In re 160 Royal Palm, LLC,                                          Chapter 11 Case
                                                                        Case No. 18-19441-EPK
              Debtor.



                  KK-PB FINANCIAL, LLC’S OBJECTION TO CONFIRMATION OF
                  DEBTOR’S AMENDED PLAN OF LIQUIDATION PURSUANT TO
                           CHAPTER 11 OF THE BANKRUPTCY CODE

             KK-PB Financial, LLC (“KK-PB”), by and through its undersigned counsel, files this

objection (the “Objection”) to confirmation of the Debtor’s Amended Plan of Liquidation

Pursuant to Chapter 11 of the Bankruptcy Code [ECF No. 968] (the “Plan”),1 in the above-

captioned chapter 11 case (the “Chapter 11 Case”) of 160 Royal Palm, LLC (the “Debtor”), and

in support thereof states as follows:

                                         PRELIMINARY STATEMENT

             1.         Why would the Debtor waste limited estate resources now to push confirmation of

a Plan that: (a) is predicated on the Debtor winning not one but two appeals still up in the air that

will determine if the Plan can be funded and if the Debtor’s largest secured claim will be reinstated;

(b) contains no contingencies if the Debtor loses on either one or both of the appeals; (c) relies on

funds to make Plan distributions that will not be available for months, if ever; and (d) provides

blanket exculpation for the Debtor’s manager and counsel for their future post-confirmation acts?

There is no valid bankruptcy purpose. The Debtor’s insistence on jamming through a chapter 11

liquidating plan now to make distributions to its creditors—when it admittedly has absolutely



1
             Capitalized terms used herein but not otherwise defined have the meaning ascribed to them in the Plan.


    AMERICAS 98757854
             Case 18-19441-EPK          Doc 1240      Filed 09/10/19     Page 2 of 21



nothing to distribute at this time—is nothing more than camouflage for the following ulterior

objectives: (a) facilitating payment of fees to the Debtor’s sole manager and his brother, as well

as to the Debtor’s Boca Raton, Florida bankruptcy counsel (who is seeking an unconscionable and

almost $16 million contingency fee in a liquidating chapter 11 case for a single asset real estate

case of less than $40 million of potential distributable value to creditors); (b) making distributions

to EB-5 claimants—who are not creditors of the Debtor; and (c) admittedly trying to moot KK-

PB’s pending appeal before the United States District Court of the Estimation Order (defined

below) [ECF 989, at 18 n.10] (“If the Debtor substantially consummated the Plan, it would seek

dismissal of the Estimation Appeal on mootness grounds.”).

       2.      Confirmation of the Plan is entirely premature because the Debtor currently has no

funds to make distributions under the Plan. The primary source of funds is the Sale Proceeds

(defined below) from the sale of the Debtor’s Hotel to LR (both defined below). Those Sale

Proceeds are currently held in escrow pursuant to a Post-Closing Agreement (defined below)

between the Debtor and LR and will be released only if the Debtor prevails in the Sale Appeal

(defined below). But, the Eleventh Circuit has scheduled oral argument in the Sale Appeal for the

week of November 18, 2019, thus rendering the earliest distribution date as many months away (if

the Debtor prevails in the Sale Appeal at all).

       3.      The Plan also should not be confirmed because the Plan is not feasible under section

1129 of title 11 of the United States Code (the “Bankruptcy Code”). Should the Debtor lose in the

Estimation Appeal, KK-PB’s Mortgage Claim (defined below) may be reinstated as an allowed

secured claim against the Debtor. However, the Plan does not provide for this contingency and—

if the contingency occurs—cannot be consummated without material modifications.




                                                  2
                 Case 18-19441-EPK        Doc 1240      Filed 09/10/19     Page 3 of 21



           4.      Moreover, the Plan contains improper nonconsensual third-party releases for the

benefit of Cary Glickstein, the Liquidating Trustee, and their professionals. There is no evidence

that such nonconsensual third-party releases are either necessary to the Debtor’s liquidating Plan,

nor that they sufficiently satisfy the Dow Corning factors. To the extent that any third-party release

is appropriate—which it is not—the Plan releases must be modified to limit themselves to pre-

confirmation activity and must provide a sufficient carveout to protect KK-PB’s interests in the

event it prevails in one or both of the appeals.

           5.      Accordingly, for the reasons that follow, confirmation of the Plan must be denied.


                                            BACKGROUND
      I.        Filing for Bankruptcy

           6.      On August 2, 2018, the Debtor filed a voluntary petition for relief under chapter 11

of the Bankruptcy Code, and has continued to manage its business as a debtor in possession under

sections 1107(a) and 1108 of the Bankruptcy Code.

           7.      The Debtor’s principal asset is a partially-constructed hotel/condominium located

at 160 Royal Palm Way, Palm Beach, Florida 33480 (the “Hotel”). Disclosure Statement 3. The

Debtor has acknowledged that the purpose of its Chapter 11 Case is to liquidate the Hotel, its only

significant asset, and make a distribution to creditors. [ECF No. 14 ¶ 5].

     II.        The Estimation Order and Subsequent Appeal

           8.      In October 2018, this Court approved formal bid procedures for a public auction of

the Hotel, with third party RREF II Palm House, LLC to act as the stalking horse bidder with a bid

of $32 million plus certain assumed liabilities. [ECF No. 154].

           9.      In August 2013, in connection with the sale of the equity interest in the Debtor to

Palm House LLC for $36 million, KK-PB extended seller financing, with the Debtor (a party to



                                                    3
             Case 18-19441-EPK         Doc 1240      Filed 09/10/19     Page 4 of 21



the sale transaction) granting a note and a mortgage to KK-PB. The note and mortgage form the

basis for KK-PB’s Claim No. 70-3 (the “Mortgage Claim”). The Debtor later objected to KK-

PB’s Mortgage Claim. [ECF No. 178].

       10.     However, because the Hotel was encumbered by KK-PB’s mortgage, the most

likely result of a sale would either be: (a) that KK-PB could credit bid its Mortgage Claim and

obtain the Hotel with little or no cash; or (b) that the sale proceeds from a third-party purchaser

would go almost entirely to satisfy the Mortgage Claim.

       11.     Accordingly, the Debtor would only be able to sell the Hotel and distribute proceeds

to creditors other than KK-PB if it: (a) prevented KK-PB from winning the auction with a credit

bid; or (b) prevented the proceeds from flowing to KK-PB’s mortgage.

       12.     In pursuit of the former, the Debtor filed a motion to limit KK-PB’s credit bid under

section 363(k) of the Bankruptcy Code, which provides that a bankruptcy court can limit credit

bidding “for cause.” [ECF No. 103].

       13.     In response to the Credit Bid Motion, KK-PB filed its own motion under sections

363(k) and 502(c) of the Bankruptcy Code. [ECF No. 133]. In the Estimation Motion, KK-PB

requested estimation of its Mortgage Claim for the limited purpose of credit bidding. Id. at 1.

       14.     On February 26, 2019, following an evidentiary hearing, this Court entered an order

(the “Estimation Order”) estimating KK-PB’s Mortgage Claim at $0 for all purposes in this

Chapter 11 Case. [ECF No. 603].

       15.     KK-PB timely appealed the Estimation Order (the “Estimation Appeal”). The

Estimation Appeal has been fully briefed and is pending before the District Court. See KK-PB

Fin., LLC v. 160 Royal Palm, LLC (In re 160 Royal Palm, LLC), Case No. 9:19-cv-80342-RLR




                                                 4
              Case 18-19441-EPK        Doc 1240      Filed 09/10/19    Page 5 of 21



(S.D. Fla.) [D. Ct. ECF Nos. 23, 27, 31]. Also pending before the District Court is a motion to

stay the Estimation Order pending appeal. [D. Ct. ECF No. 36].

    III.     The Sale Order and Appeal

       16.      On the same day that the Estimation Order was entered, the Debtor withdrew the

public auction bid procedures and sought to conduct an expedited, private sale of the Hotel to LR

U.S. Hotels Holdings LLC (“LR”), at a price of $39.6 million plus assumed liabilities. [ECF No.

604]. The Court approved the private sale procedures and set a final sale hearing for March 8,

2019. [ECF No. 619].

       17.      At the final sale hearing, KK-PB presented an all-cash offer to purchase the Hotel,

with title to vest in its designee. E.g., 3/8/2019 Hr’g Tr. 8-15, 79-82. Payment was to be held in

escrow pending closing of the sale. Id. at 79. Nonetheless, the Debtor rejected KK-PB’s offer and

the Court approved the sale of the Hotel to LR. [ECF No. 651].

       18.      KK-PB timely appealed (the “Sale Appeal”) the order approving the private sale

procedures and the final order approving the private sale (collectively, the “Sale Orders”) of the

Hotel to LR. The Sale Appeal has been fully briefed and is pending before the Eleventh Circuit.

KK-PB Fin., LLC v. 160 Royal Palm, LLC (In re 160 Royal Palm, LLC), Case No. 19-11402 (11th

Cir. reply filed July 11, 2019).

       19.      On May 15, 2019, over two months after this Court’s approval, the Debtor and LR

purported to “close” the sale as approved by the Sale Orders and in accord with the LR purchase

agreement. Subsequently, however, the Debtor disclosed that in connection with the purported

“closing,” it had entered into a post-closing agreement with LR (the “Post-Closing Agreement”).

The Post-Closing Agreement materially modifies and adds conditions to the LR purchase

agreement, the only purchase agreement approved by this Court, and thus is a material,

unauthorized amendment to the LR purchase agreement. While $39,379,500 in sale proceeds (the

                                                 5
                 Case 18-19441-EPK         Doc 1240      Filed 09/10/19     Page 6 of 21



“Sale Proceeds”) are tied up in escrow with the title company, the Post-Closing Agreement allows

the Debtor up to one year to obtain a final order affirming the sale-related orders. Post-Closing

Agreement § 4.a. If that condition is not met, there is no closing, and the agreement mandates that

the escrow agent refund the purchase price to LR and revert the deed back to the Debtor. Post-

Closing Agreement § 4.a.ii. In fact, the papers necessary to unwind the transaction have already

been executed and are being held by the title company. Post-Closing Agreement § 3.d. Thus, if

the Sale Order is reversed, the purported “closing” evaporates. Post-Closing Agreement § 4.a.ii.

Based on the purported “closing”, the Debtor moved to dismiss the Sale Appeal as statutorily moot,

to which KK-PB responded. On August 6, 2019, the Eleventh Circuit issued an order carrying the

substance of the motion to dismiss with the merits of the appeal. See Order (Aug. 6, 2019)

(attached hereto as Exhibit A). Thus the motion to dismiss remains pending before the Eleventh

Circuit. Oral argument in the appeal has been scheduled for the week of November 18, 2019.

    IV.         Approval of the Disclosure Statement

          20.      On June 27, 2019, the Debtor filed its proposed Plan and disclosure statement.

Following objections by KK-PB, and significant modifications by the Debtor, the amended

disclosure statement [ECF No. 969] was approved by this Court on August 5, 2019. [ECF No.

975]. Subsequently, the Debtor solicited votes for its Plan.

          21.      The liquidating Plan essentially “contemplates a distribution of the proceeds of the

sale of the Debtor’s assets and other assets in accordance with the priorities mandated by the

Bankruptcy Code, and that such assets be transferred to a Liquidating Trust and administered,

liquidated, and distributed by the Liquidating Trustee to the Liquidating Trust Beneficiaries in

accordance with the Liquidating Trust Agreement.” Plan 1.

          22.      However, as of the date of this Objection, the Debtor has virtually no assets on hand

for distribution. [ECF No. 1155, at 2] (Debtor’s monthly operating report showing that Debtor

                                                     6
                   Case 18-19441-EPK       Doc 1240     Filed 09/10/19   Page 7 of 21



had approximately $41,000 on hand as of July 31, 2019). Instead, as noted above, the Sale

Proceeds from the sale—which allegedly closed four months ago—continue to be held in escrow.

While the Plan does contemplate certain additional proceeds from the Debtor’s litigation claims to

be brought against third-parties, see Plan § 1.35 (“Litigation Claims Proceeds”), such recoveries

have not yet occurred and are not certain to ever occur.

                                             OBJECTION
       I.         The Plan Should Not Be Confirmed Because It Is Infeasible.

            23.      Section 1129(a)(11) of the Bankruptcy Code imposes a “feasibility” requirement

onto chapter 11 plans. “The purpose of this so-called feasibility requirement is to ‘prevent

confirmation of visionary schemes which promise creditors and equity security holders more under

a proposed plan than the debtor can possibly attain after confirmation.’” In re Calvanese, 169 B.R.

104, 107 (Bankr. E.D. Pa. 1994) (quoting 5 Collier on Bankruptcy ¶ 1129.02[11], at 1129-59 (15th

ed. 1993)) (denying confirmation). Courts have also applied the feasibility requirement to chapter

11 plans of liquidation, though “the feasibility analysis under such plans will vary somewhat from

that used in ‘true’ reorganizations.” In re Wood, Case No. 89-0111, Civil Action No. 90-0042-C,

1991 U.S. Dist. LEXIS 20083, at *9 (W.D. Va. Nov. 11, 1991) (holding liquidating plan was

feasible). Accordingly, the focus of the analysis is whether the liquidation and distribution itself,

as proposed in the plan, is feasible. In re Yates Dev., Inc., 258 B.R. 36, 42-44 (Bankr. M.D. Fla.

2000) (holding liquidating plan was not feasible where plan could not be effectuated absent a

future, favorable appellate ruling); see also In re Louden, 69 B.R. 723, 725 (Bankr. E.D. Mo. 1987)

(“[The] liquidating plan is not feasible because it is predicated on an unrealistically high valuation

of the real estate . . . .”).

            24.      The Debtor’s Plan is predicated on the Debtor winning the Estimation Appeal to

eliminate KK-PB’s Mortgage Claim and the Sale Appeal to receive the Sale Proceeds to fund the


                                                    7
             Case 18-19441-EPK             Doc 1240        Filed 09/10/19        Page 8 of 21



Plan—all with no contingencies built into to the Plan. With both appeals pending and far from

certain victory for the Debtor, the Plan is infeasible and premature. Should the Debtor fail to

prevail in either the Estimation Appeal or the Sale Appeal, or both, the Plan would have to be

abandoned or materially modified, which would require restarting the confirmation process. The

Debtor is unnecessarily incurring administrative expenses for the Debtor’s estate and wasting the

Court’s and the creditors’ time and resources to accomplish little more than hurry up to confirm a

Plan that will collect dust for months and may ultimately be thrown into the trash.

                     The Plan Is Infeasible While the Estimation Appeal Is Pending.

                        i.       The Plan Is Infeasible Where It Is Predicated on the Debtor
                                 Prevailing in the Estimation Appeal.

       25.     The Plan is predicated on the Debtor prevailing on the Estimation Appeal and thus

should not be confirmed while the Estimation Appeal is pending. The decision in In re Yates

Development, Inc. is analogous and should be followed. In Yates, the court denied confirmation

of a chapter 11 liquidating2 plan as (among other reasons) infeasible because it was contingent on

the debtor prevailing on a pending appeal. In re Yates, 258 B.R. at 44. In that case, the debtor

filed an adversary proceeding against a creditor to determine that the creditor’s claim did not

include a $5,000.00 per day accruing amount. Id. at 39. The bankruptcy court ruled against the

debtor, and the debtor appealed. Id. Thereafter, the debtor sought confirmation of a liquidating

plan which was “contingent upon an appellate court ruling” that the $5,000.00 per day accruing

amount “is not enforceable.” Id. at 41; see also id. (“[T]he effective date of the plan would occur

when an appellate court issues a ruling that the $5,000.00 per day increase in the purchase price is

not enforceable.”). The court denied confirmation on, inter alia, the ground that the plan was

infeasible because the “only circumstance under which the plan can be effectuated is a future


2
       7 Collier on Bankruptcy ¶ 1129.02[11] & n.200 (16th ed. 2019) (describing Yates as a liquidating plan).


                                                       8
             Case 18-19441-EPK          Doc 1240      Filed 09/10/19      Page 9 of 21



appellate ruling that the $5,000.00 per day increase is not enforceable.” Id. at 44. Other courts

have similarly held that a feasibility analysis requires consideration of pending litigation or appeals

against the debtor. In re Pizza of Haw., Inc., 761 F.2d 1374, 1382 (9th Cir. 1985) (“[T]he

bankruptcy court’s finding of feasibility was clearly erroneous because the plan failed to provide

for the possibility that [a creditor] would recover a large judgment in the civil case.”).

       26.     Similarly here, the Plan is predicated on an assumption that the Debtor will prevail

in the Estimation Appeal and that KK-PB’s Mortgage Claim will not be reinstated. If, however,

KK-PB’s Mortgage Claim was allowed, then as a secured claim, the Mortgage Claim must be

included in a class and be paid in full from the Sale Proceeds. 11 U.S.C. § 1123(a). The Plan

currently does not classify the Mortgage Claim in any class, specifically KK-PB’s Mortgage Claim

is excluded from the definition of “Trade Creditor Secured Claim”. Plan § 1.61. So the Plan must

be materially modified to account for the classification of the Mortgage Claim and distributions to

other creditors. Also, because the amount of the Mortgage Claim constitutes effectively all of the

Sale Proceeds and the Debtor has to reserve for the Mortgage Claim in the Disputed Claim Fund,

the Debtor may be left administratively insolvent as a result of the reinstatement of the Mortgage

Claim. Accordingly, like the Yates court, this Court should deny confirmation of the Plan because

it is predicated on the Debtor succeeding in the Estimation Appeal.




                                                  9
             Case 18-19441-EPK         Doc 1240        Filed 09/10/19     Page 10 of 21



                       ii.     The Court Should Defer Plan Confirmation Until After the
                               Estimation Appeal.

       27.     Alternatively, this Court should follow In re Demarco and defer confirmation of the

Plan until after the Estimation Appeal concludes. 258 B.R. 30, 36 (Bankr. M.D. Fla. 2000). In

Demarco, the Bankruptcy Court for the Middle District of Florida was faced with the issue of

whether to “consider confirmation of the Debtor’s . . . [p]lan, in view of the appeal of the Order

disallowing the IRS’s secured claim that is currently pending in the United States District Court.”

The court ultimately decided to “defer such consideration pending resolution of the appeal,”

because “confirmation of the Debtor’s . . . plan may have the effect of depriving the IRS of

‘effective judicial relief’ in the event that the IRS prevails on its appeal.” Id. The plan had

“expressly provide[d] that the IRS will not receive any distribution on its tax lien, and that the lien

will be released upon confirmation,” and that “the property subject to the IRS’s lien may be vested

. . . free and clear of the lien.” Id. As a result, “the IRS would have no effective remedy in the

event that the District Court allowed its secured claim on appeal.” Id.

       28.     Similarly here, KK-PB’s secured Mortgage Claim was estimated at $0, which

ruling KK-PB has appealed to the District Court. The Hotel has purportedly been sold and so to

the extent KK-PB’s lien survives, it has attached to the Sale Proceeds. But, the Debtor’s Plan has

made clear that it makes no provision for distribution to KK-PB and, as a result, even if KK-PB

prevails on appeal of the Estimation Order, KK-PB could be left with no effective remedy if

distributions have been made under the Plan. This Court previously recognized this in its order

denying KK-PB’s motion to stay the Estimation Order pending the appeal. [ECF 1056, at 9 (“If

all of the proceeds from the sale of the [H]otel are distributed to other creditors, KK-PB would

have no way to recover from the bankruptcy estate if it is successful on its appeal from the

Estimation Order (and is also able to defeat the objections to its claim).”)].


                                                  10
             Case 18-19441-EPK        Doc 1240       Filed 09/10/19    Page 11 of 21



       29.     Accordingly, the Court should defer confirmation of the Debtor’s Plan until after

the Estimation Appeal has concluded.

                   The Plan Is Infeasible While the Sale Appeal Is Pending.

                       i.     The Plan Is Infeasible Where It Is Predicated on the Debtor
                              Prevailing in the Sale Appeal.

       30.     The Debtor’s Plan is also not feasible under section 1129(a)(11) of the Bankruptcy

Code because it is predicated on the Debtor prevailing in the Sale Appeal. The Plan’s primary

source of funding comes from the Sale Proceeds which are being held in escrow pending the

outcome of the Sale Appeal. Plan § 7.4. Should the Debtor lose in the Sale Appeal, title in the

Hotel will revert back to the Debtor, and the Sale Proceeds will be released back to LR. Post-

Closing Agreement § 4. As noted above, the Eleventh Circuit has carried the Debtor’s motion to

dismiss with the merits, and oral argument has been scheduled for the week of November 18, 2019.

Thus, any decision in the Sale Appeal—let alone the Debtor prevailing—would not occur until

December 2019 or early next year, leaving the Debtor with no Sale Proceeds to fund the Plan until

that time.

       31.     The decision in In re Holmes, illustrates how a debtor’s lack of control over a key

claim or asset renders a liquidating plan infeasible in a situation such as in this Chapter 11 Case.

Holmes v. U.S. (In re Holmes), 301 B.R. 911 (Bankr. M.D. Ga. 2003). In Holmes, the United

States as a creditor objected to the debtor’s liquidating plan as not feasible. Id. at 912-13. After

reviewing the case law, the court ruled that even with a liquidating plan the “Debtor must be able

to perform the obligations called for by his proposed Chapter 11 plan.” Id. at 915. The plan,

however, was predicated on the IRS accepting the Debtor’s offer to compromise his tax debt to

less than 6% of its original amount. Id. at 913. But because it was “uncertain whether the IRS

will so agree,” the court implicitly found that the plan was not feasible at that time. Id. at 915.



                                                11
              Case 18-19441-EPK              Doc 1240         Filed 09/10/19       Page 12 of 21



Here, there is no certainty that the Debtor will prevail on the Sale Appeal, especially after the

Eleventh Circuit already refused to decide the Debtor’s motion to dismiss independently and

instead carried it with the merits. As such, the Debtor may not be able to perform its obligations

under the Plan, and thus the Plan is infeasible.

                          ii.      The Plan Should Not Be Confirmed When There Are No Imminent
                                   Distributions.

        32.      It is also inappropriate to confirm a Plan when the earliest possible distribution will

not occur for several months. Indeed, courts have denied confirmation of plans with effective

dates months into the future. In re Potomac Iron Works, Inc., 217 B.R. 170, 171 (Bankr. D. Md.

1997) (denying confirmation of a plan with an effective date one year in the future); In re Krueger,

66 B.R. 463, 465-66 (Bankr. S.D. Fla. 1986) (denying confirmation where effective date was four

months into the future, when the only required condition was that the debtor sell and receive the

proceeds to its only significant property). Similarly here, distributions under the Plan will not

occur until the Debtor receives the Sale Proceeds, which as discussed above will likely not occur

until December 2019 or early next year.3

        33.      The Debtor tries to move up the effective date of the Plan by not conditioning the

effective date on receipt of the Sale Proceeds. Plan § 9.1. This drafting choice, however, is at

odds with the general understanding of what an effective date is: “Although the Bankruptcy Code

does not define effective date, it is generally understood to be the date upon which distributions

begin.” In re Yates Dev., Inc., 258 B.R. at 42. Allowing the Plan to become effective before the

Sale Proceeds are released to the Debtor could lead to the absurd result of an “effective” Plan



3
          Even if the Debtor received funds from one or more of the fraudulent transfer adversary proceedings it has
filed before the Sale Proceeds are released, such funds would be likely insufficient to pay the approximately $16
million of contingency fees the Debtor’s counsel seeks and the approximately $19 million in total the Debtor requests
to set aside for all professional fees.


                                                         12
                  Case 18-19441-EPK            Doc 1240          Filed 09/10/19         Page 13 of 21



sitting idly for months and possibly failing if the Debtor loses the Sale Appeal. With no proceeds

available for distribution within the next few months, the Plan cannot be confirmed now.

            34.      With no legitimate bankruptcy purpose for ramming through the confirmation of

the Plan, the only party that benefits from the early confirmation and effective date of the Plan is

the Debtor’s manager and counsel who wish to receive approval of their fees, including an

astounding, approximately $16 million contingency fee, and to hide behind the shield of the Plan’s

exculpation provision. E.g., Plan § 10.5 (“Exculpation of Fiduciaries and Estate Professionals.”);

Disclosure Statement 14-15. However, in the words of one court, “Chapter 11 is not a game to be

used for sport against creditors for the benefit of insiders.” In re Sal Caruso Cheese, Inc., 107 B.R.

808, 818 (Bankr. N.D.N.Y. 1989). Accordingly, confirmation should be denied.

      II.         The Non-Consensual Third-Party Releases Are Improper and Overly Broad.

            35.      The Plan contains third-party releases in the form of an exculpation clause and an

injunction.4 Plan §§ 10.5, 10.6. As described below, the exculpation clause should not be

confirmed at all. Further, as described below, for any third-party release contained within the Plan,

appropriate carveouts must be added to protect KK-PB in the event it prevails in one or more of

the pending appeals.

                         The Exculpation Clause Cannot Be Confirmed.

            36.      Section 10.5 of the Plan exculpates Cary Glickstein, the Liquidating Trustee, and

professionals employed by the Debtor, the Liquidating Trustee or the Liquidating Trust



4
          KK-PB does not consent to the exculpatory provisions or injunctions contained within the Plan. The language
in Section 10.6 of the Plan, deeming receipt of a distribution to be consent, is impermissible. Conditioning a creditor’s
right to a distribution on the creditor giving up rights pursuant to third party releases violates fundamental principles
of the Bankruptcy Code. In re Zenith Elecs. Corp., 241 B.R. 92, 111 (Bankr. D. Del. 1999) (“[T]he Plan . . . releases
all claims against [a third party] of creditors . . . who are to receive a distribution under the Plan. . . . [T]his is not
appropriate. . . . [A third party release] cannot be accomplished without the affirmative agreement of the creditor
affected.”); In re Conseco, Inc., 301 B.R. 525, 528 (Bankr. N.D. Ill. 2003) (“[A] creditor’s mere acceptance of a
distribution under the plan cannot be construed as a voluntary consent to the release.”).


                                                            13
             Case 18-19441-EPK         Doc 1240        Filed 09/10/19    Page 14 of 21



(collectively, the “Exculpated Parties”), from “any liability to any person or entity, excluding the

Debtor, Liquidating Trust, and Liquidating Trustee, for any and all claims and causes of action

arising on or after the Petition Date up through the time this case is closed, involving or relating

to” the administration of the Debtor’s estate. Plan § 10.5.

       37.     The Debtor has failed to produce any legal or factual support for the exculpation

and injunction provision. “[E]xculpation clauses are not per se unreasonable, although they do

require scrutiny on a case-by-case basis.” See In re Simplot, 2007 WL 2479664 at *20 (Bankr. D.

Idaho Aug. 28, 2007) (citing United Artists Theatre Co. v. Walton, 315 F.3d 217, 229 (3d Cir.

2003)). In order for releases and exculpation provisions to be approved, the Debtor must provide

support for such releases. See, e.g., Behrmann v. Nat’l Heritage Found., 663 F.3d 704, 712-13

(4th Cir. 2011) (holding that a bankruptcy court must make specific factual findings to support

release and exculpation provisions in a plan). The Eleventh Circuit has adopted the Dow Corning

factors for considering non-consensual third-party releases. SE Prop. Holdings, LLC v. Seaside

Eng’g & Surveying, Inc. (In re Seaside Eng’g & Surveying, Inc.), 780 F.3d 1070, 1079 (11th Cir.

2015) (“[W]e commend for the consideration of bankruptcy courts the factors set forth by the Sixth

Circuit in Dow Corning.”). However, “[t]he rationale for granting third-party releases is far less

compelling, if it exists at all, in a liquidation than in a reorganization.” In re Berwick Black Cattle

Co., 394 B.R. 448, 461 (Bankr. C.D. Ill. 2008) (emphasis added). The Eleventh Circuit has advised

that bankruptcy courts should “keep[] in mind that such bar orders should be used ‘cautiously and

infrequently.’” Seaside, 780 F.3d at 1079; see also 2/8/2019 Hr’g Tr. 112:24-113:12, 123:10-16

(noting that bar orders should “be reserved for those unusual cases in which such an order is

necessary for the success of the reorganization” and should be “very closely scrutinized”).




                                                  14
              Case 18-19441-EPK            Doc 1240         Filed 09/10/19      Page 15 of 21



        38.      Here, both the disclosure statement and the Plan lack any evidence in support of

the exculpation. Indeed, five of the seven of the Dow Corning factors weigh against exculpation5:

                 (a)      “[I]dentity of interests between the debtor and the third party, usually an
                          indemnity relationship, such that a suit against the non-debtor is, in essence,
                          a suit against the debtor or will deplete the assets of the estate.” Dow
                          Corning, 280 F.3d at 658. There is no evidence of a prepetition relationship
                          between the Debtor and the Exculpated Parties nor that a suit against the
                          Exculpated Parties would essentially be a suit against the Debtor or would
                          deplete the assets of the estate. See In re A.H. Robins Co., 880 F.2d 694,
                          701 (4th Cir. 1989) (approving plan injunction which shielded from Daikon
                          Shield litigation the directors and officers of the reorganized debtor, which
                          had assumed its prepetition indemnification obligations of the directors and
                          officers).

                 (b)      “The non-debtor has contributed substantial assets to the reorganization.”
                          Dow Corning, 280 F.3d at 658. The Exculpated Parties have not contributed
                          any assets to the Debtor’s liquidation.

                 (c)      “The injunction is essential to reorganization . . . .” Id. There is no evidence
                          the exculpation clause is essential to the Debtor’s liquidation. To the
                          contrary, if the exculpation clause is removed from the Plan, even if no
                          person would be willing to serve as Liquidating Trustee with the
                          exculpation clause, the case can be converted to Chapter 7 for liquidation
                          by a Chapter 7 trustee. Gillman v. Cont’l Airlines (In re Cont’l Airlines),
                          203 F.3d 203, 216-17 (3d Cir. 2000) (“Even if the D&O defendants’
                          obligations . . . were indemnifiable, the fact that the reorganized [debtor]
                          might face an indemnity claim sometime in the future, in some unspecified
                          amount, does not make the release and permanent injunction of Plaintiffs’
                          claims ‘necessary’ to ensure the success of the Continental Debtors’
                          reorganization. . . . We conclude that granting permanent injunctions to
                          protect non-debtor parties on the basis of theoretical identity of interest
                          alone would turn bankruptcy principles on their head.”).

                 (d)      “The plan provides a mechanism to pay for all, or substantially all, of the
                          class or classes affected by the injunction.” Dow Corning, 280 F.3d at 658.
                          Class 3, the general unsecured creditors, is expected to have a final
                          distribution in the range of 15-30%; not all or substantially all of their
                          claims. And the Debtor expects to pay KK-PB’s Mortgage Claim $0.

                 (e)      “The plan provides an opportunity for those claimants who choose not to
                          settle to recover in full.” Id. The Plan provides no opportunity for KK-
5
         The only factor in support of the exculpation is the fourth factor: “The impacted class, or classes, has
overwhelmingly voted to accept the plan.” Dow Corning, 280 F.3d at 658. The seventh factor, regarding “a record
of specific factual findings that support [the bankruptcy court’s] conclusions,” does not apply. Dow Corning, 280
F.3d at 658.


                                                       15
             Case 18-19441-EPK         Doc 1240       Filed 09/10/19    Page 16 of 21



                       PB—or any other general unsecured creditor who chooses not to settle—to
                       recover in full. The Debtor expects to pay KK-PB’s Mortgage Claim $0.
                       And, KK-PB unsecured claim in Class 3 is only expected to have a final
                       distribution in the range of 15-30%.

       39.     Accordingly, the Plan should not be confirmed with the included exculpation

clauses.

                    Any Third-Party Releases Should Be Limited and Include Appropriate
                    Carveouts.

       40.     However, if the Plan is confirmed with third-party releases, such releases must be

properly limited and include certain carveouts to protect KK-PB.

       41.     Exculpation provisions must be “properly limited and not overly broad.” In re

Nat’l Heritage Found., Inc., 478 B.R. at 233 (citing In re PWS Holding Corp., 228 F.3d 224, 246

(3d. Cir. 2000)). Here, the exculpation clause is overly broad because it includes post-confirmation

conduct. See In re Friedman’s, Inc., 356 B.R. 758, 763 (Bankr. S.D. Ga. 2005) (finding that

exculpation in the plan was overly broad to the extent it related to post-confirmation conduct); cf.

In re Quincy Med. Ctr., Case No. 11-16394, 2011 Bankr. LEXIS 4405, at *8 (Bankr. D. Mass.

Nov. 16, 2011) (finding exculpation clause reasonable and appropriate after plan was revised so

exculpation provision no longer covered post-effective date activities). This is particularly true in

this Chapter 11 Case, where there is expected to be a significant period of time post-confirmation

until the Chapter 11 Case is closed. The Liquidating Trustee and their counsel should not be given

“carte blanche” to do as they please while defending two appeals, prosecuting at least four

adversary proceedings, and administrating the Chapter 11 Case. Accordingly, the exculpation

clause must be narrowed before the Plan can be confirmed.

       42.     Additionally, because the Plan vests all of the Debtor’s assets in the Liquidating

Trust, in the event that KK-PB’s Mortgage Claim is reinstated in the Estimation Appeal, KK-PB

must be able to be pursue payment of its Mortgage Claim against the Liquidating Trust and other

                                                 16
              Case 18-19441-EPK       Doc 1240       Filed 09/10/19    Page 17 of 21



creditors. However, the language of Sections 10.3, 10.5, and 10.6 of the Plan appears to prohibit

KK-PB from bringing a claim against the Liquidating Trustee to seek payment on account of its

reinstated Mortgage Claim. Accordingly, a carveout should be added to those sections to make

explicit that in the event KK-PB prevails in the Estimation Appeal, KK-PB will be permitted to

bring claims against the Debtor, the Liquidating Trustee, any creditor or party in interest that

received distribution under the Plan, and the aforementioned parties’ counsel and other

professionals to seek payment on account of the Mortgage Claim and will be able to assert any

defenses and counterclaims that it would otherwise be able to assert absent confirmation of the

Plan.

        43.     Further, the second carveout already included in Section 10.6 of the Plan should be

revised to allow parties whom the Debtor or the Liquidating Trust has sued to assert any

counterclaims they may have.

        44.     Finally, the clauses indemnifying and/or exculpating the Liquidating Trustee and

their professionals in both Plan and the Liquidating Trust Agreement are overly broad, and the

Plan should not be confirmed unless those clauses are narrowed. Specifically, the indemnification

clauses carveout “those acts that are determined . . . to have arisen out of their own intentional

fraud, willful misconduct or gross negligence.” Plan § 7.3.6(t); id. § 10.5 (“gross negligence,

willful misconduct, or fraud”); Liquidating Trust Agreement § 7.4 (“willful misconduct, gross

negligence or actual fraud.”); id. § 7.5 (“gross negligence, willful misconduct or actual fraud”).

However, these carveouts should be expanded to cover any claims for professional malpractice

and breach of fiduciary duty. E.g., In re Tousa, Inc., Case No. 08-10928, 2013 Bankr. LEXIS

3169, at *345-46 (Bankr. S.D. Fla. Aug. 5, 2013) (“The Liquidation Trustee, . . . the professionals

of the Liquidation Trust and their representatives will be exculpated and indemnified pursuant to



                                                17
              Case 18-19441-EPK        Doc 1240       Filed 09/10/19     Page 18 of 21



the terms of the Liquidation Trust Agreement. The indemnification described in the Liquidation

Trust Agreement will exclude willful misconduct, gross negligence and professional

malpractice.”); Debtor’s Amended Joint Plan of Liquidation, In re SMF Energy Corp., Case No.

12-19084-RBR (Bankr. S.D. Fla. Oct. 16, 2012) [ECF No. 549, at 25] (“The Liquidating Trust

shall indemnify and hold [harmless] the Liquidating Trustee . . . from and against any damages,

costs, claims and other liabilities incurred in connection with their respective duties and

responsibilities hereunder, other than those . . . that result from their . . . gross negligence, self

dealing, fraud, breach of fiduciary duty or willful misconduct.”).

        45.     Accordingly, the Debtor has failed to provide any support for the exculpation clause

included in the Plan. And any third-party releases in the Plan must be limited and include certain

carveouts to protect KK-PB’s rights.

                                 RESERVATION OF RIGHTS
        46.     This Objection is submitted without prejudice to, and with a full express reservation

of, KK-PB’s rights to supplement and amend this Objection and to introduce evidence at any

hearing relating to this Objection, and to further object to the Plan on any and all grounds.

Moreover, KK-PB reserves its right to invoke each issue, fact, legal basis, and matter identified in

the Objection as a basis for denying confirmation of the Plan pursuant to any applicable provision

of the Bankruptcy Code, regardless of the particular subsection of this Objection in which the issue

is raised.

                                          CONCLUSION
        47.     WHEREFORE, KK-PB respectfully requests that the Court deny confirmation of

the Plan and grant such further relief as it deems just and appropriate under the circumstances.




                                                 18
         Case 18-19441-EPK   Doc 1240    Filed 09/10/19   Page 19 of 21



Dated: September 10, 2019          WHITE & CASE LLP
Miami, Florida

                               By: /s/ John K. Cunningham
                                   John K. Cunningham
                                   Florida Bar No. 542490
                                   James N. Robinson
                                   Florida Bar No. 608858
                                   Fan B. He
                                   Florida Bar No. 0095597
                                   Southeast Financial Center, Suite 4900
                                   200 South Biscayne Boulevard
                                   Miami, Florida 33131-2352
                                   Telephone: (305) 371-2700
                                   Facsimile: (305) 358-5744

                                   Counsel for KK-PB Financial, LLC




                                    19
            Case 18-19441-EPK         Doc 1240       Filed 09/10/19   Page 20 of 21



                               ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).



                                          By: /s/ John K. Cunningham
                                              John K. Cunningham




                                                20
           Case 18-19441-EPK         Doc 1240      Filed 09/10/19   Page 21 of 21



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this day, the foregoing document was electronically filed

with the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being

served this day on all parties via transmission of Notices of Electronic Filing generated by

CM/ECF.




                                        By: /s/ John K. Cunningham
                                             John K. Cunningham




                                              21
